        Case 3:19-cv-07923-JCS Document 38 Filed 03/03/20 Page 1 of 3



 1    JACKSON LEWIS P.C.
      CAROLYN G. BURNETTE (SBN 191294)
 2    SANDER VAN DER HEIDE (SBN 267618)
      400 Capitol Mall, Suite 1600
 3    Sacramento, California 95814
      Telephone:    (916) 341-0404
 4    Facsimile:    (916) 341-0141
      E-mail: carolyn.burnette@jacksonlewis.com
 5             sander.vanderheide@jacksonlewis.com
 6    Attorneys for Defendants
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11    JASON CRAIG and MICHAEL ROSS,                      Case No. 3:19-CV-07923-JCS
      individually and on behalf of all similarly
12    situated current and former employees,             DEFENDANTS DOW AGROSCIENCES
                                                         LLC AND THE DOW CHEMICAL CO.’S
13                       Plaintiffs,                     REQUEST FOR TELEPHONIC
                                                         APPEARANCE AT CASE
14           v.                                          MANAGEMENT CONFERENCE;
                                                         [PROPOSED] ORDER
15    CORTEVA, INC., E.I. DU POINT DE
      NEMOURS & COMPANY, DOW                             Date:    March 6, 2020
16    AGROSCIENCES LLC, THE DOW                          Time:    2:00 p.m.
      CHEMICAL CO., DOWDUPONT, INC. n/k/a                Ctrm.:   G – 15th Floor
17    DUPONT DE NEMOURS, INC., DOW INC.,                 Judge:   Hon. Joseph C. Spero,
      and DOES 1 through 10, inclusive,                           Chief Magistrate Judge
18
                         Defendants.
19
                                                         Complaint Filed: 12/03/19
20                                                       Trial Date:      TBA
21
            DOW AGROSCIENCES LLC and THE DOW CHEMICAL CO. (“Defendants”)
22
     respectfully request that lead trial counsel, Nathan W. Austin, be permitted to appear
23
     telephonically at the initial Case Management Conference to be held in this case on March 6,
24
     2020 at 2:00 p.m. in Courtroom G. Mr. Austin is based in Sacramento and will be in Los Angeles
25
     on March 5-6, 2020 for a firm summit that was scheduled after the Court made its initial order.
26
     Jackson Lewis executives organized this meeting for critical strategic reasons, and all firm
27
     principals based in California are required to participate. Mr. Austin will be in Los Angeles the
28                                           1
      DEFENDANTS REQUEST FOR TELEPHONIC APPEARANCE AT
      CMC; [PROPOSED] ORDER                                                  Craig et al. v. Corteva, Inc. et al.
                                                                              Case No.: 3:19-CV-07923-JCS
        Case 3:19-cv-07923-JCS Document 38 Filed 03/03/20 Page 2 of 3



 1   three days preceding the Case Management Conference, as he will be speaking twice at the firm’s
 2   annual Corporate Counsel Conference. This conference is the firm’s marquee event for key
 3   clients. As a California specialist in class actions such as the case pending here, Mr. Austin is
 4   invaluable to both events. Personal attendance at the Case Management Conference would be a
 5   hardship as it would preclude Mr. Austin from participating in the summit discussions and would
 6   require a disruptive change in scheduling.
 7          In the alternative or in conjunction with a phone appearance by Mr. Austin, Defendants
 8   respectfully request the Court’s permission to have senior associate Sander van der Heide
 9   personally appear at the initial Case Management Conference. Mr. van der Heide is an
10   experienced attorney who specializes in class actions; he has been practicing for 10 years. Mr.
11   van der Heide has in-depth familiarity with all aspects of this case and has been intimately
12   involved with this litigation since its inception. Mr. van der Heide will be authorized and fully
13   prepared to make any necessary representations and/or stipulations regarding scheduling, should
14   the Court grant this request.
15   Dated: February 28, 2020                              JACKSON LEWIS P.C.
16

17                                                         By: /s/ Carolyn G. Burnette
                                                                   Carolyn G. Burnette
18                                                                 Sander van der Heide
19
                                                           Attorneys for Defendants
20

21

22                                        [PROPOSED] ORDER

23          Having read Defendants Request for Telephonic Appearance, the Court finds good cause

24   exists. The Court therefore orders that:

25            X
            _______ Nathan W. Austin, lead trial counsel for Defendants, may appear telephonically

26   on March 6, 2020 at 2:00 p.m. for the initial Case Management Conference in this matter.
     Mr. Austin shall make arrangements through CourtCall.
27         Or alternatively,

28                                           2
      DEFENDANTS REQUEST FOR TELEPHONIC APPEARANCE AT
      CMC; [PROPOSED] ORDER                                                   Craig et al. v. Corteva, Inc. et al.
                                                                               Case No.: 3:19-CV-07923-JCS
        Case 3:19-cv-07923-JCS Document 38 Filed 03/03/20 Page 3 of 3



 1            _______ Nathan W. Austin, lead trial counsel for Defendants, may appear telephonically
 2   on March 6, 2020 at 2:00 p.m. for the initial Case Management Conference in this matter. Sander
 3   van der Heide shall also appear in person.
 4            Or alternatively,
 5            _______ Sander van der Heide, may personally appear on March 6, 2020 at 2:00 p.m. for
 6   the initial Case Management Conference in lieu of lead trial counsel.
 7            IT IS SO ORDERED. AS MODIFIED.
 8          March 3, 2020
     Dated:________________________                              ______________________________
                                                                 The Honorable Joseph C. Spero
 9                                                               Chief Magistrate Judge
     4831-9426-2966, v. 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           3
      DEFENDANTS REQUEST FOR TELEPHONIC APPEARANCE AT
      CMC; [PROPOSED] ORDER                                                  Craig et al. v. Corteva, Inc. et al.
                                                                              Case No.: 3:19-CV-07923-JCS
